INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDING June 30, 2007 Talisman Energy Inc. Consolidated Balance Sheets (unaudited) June 30 December 31 (millions of C$) 2007 2006 Assets (restated - Current see notes 1 and 2) Cash and cash equivalents 104 103 Accounts receivable 1,217 1,116 Inventories 142 185 Prepaid expenses 26 25 Held-for-trading securities (note 1) 270 - Assets of discontinued operations (note 2) 344 786 2,103 2,215 Accrued employee pension benefit asset 46 50 Other assets 279 284 Goodwill (note 3) 1,456 1,522 Property, plant and equipment 17,408 17,390 19,189 19,246 Total assets 21,292 21,461 Liabilities Current Bank indebtedness 46 39 Accounts payable and accrued liabilities (notes 4, 6 and 7) 2,130 2,472 Income and other taxes payable 381 412 Liabilities of discontinued operations (note 2) 203 257 2,760 3,180 Deferred credits 51 59 Asset retirement obligations (note 4) 1,777 1,848 Other long-term obligations (note 7) 133 157 Long-term debt (note 8) 4,948 4,560 Future income taxes 4,406 4,350 11,315 10,974 Contingencies and commitments (note 13) Shareholders' equity Common shares (note 5) 2,434 2,533 Contributed surplus 64 67 Cumulative foreign currency translation (1,894) (1,204) Retained earnings 4,756 4,584 Accumulated other comprehensive income (notes 1 and 12) 1,857 1,327 7,217 7,307 Total liabilities and shareholders' equity 21,292 21,461 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Income (unaudited) Three months ended Six months ended (millions of C$ June 30 June 30 except per share amounts) 2007 2006 2007 2006 (restated - (restated - Revenue see note 2) see note 2) Gross sales 2,290 2,230 4,476 4,791 Hedging (gain) loss (21) (15) (67) (25) Gross sales, net of hedging 2,311 2,245 4,543 4,816 Less royalties 385 426 730 836 Net sales 1,926 1,819 3,813 3,980 Other 41 27 74 55 Total revenue 1,967 1,846 3,887 4,035 Expenses Operating 451 420 953 814 Transportation 53 45 109 103 General and administrative 53 55 113 115 Depreciation, depletion and amortization 565 472 1,159 968 Dry hole 113 19 213 83 Exploration 59 53 129 117 Interest on long-term debt 50 43 97 87 Stock-based compensation (note 6) 43 (46) 85 - Gain on held-for-trading financial instruments (note 1) (63) - (26) - Other (7) 48 (22) 72 Total expenses 1,317 1,109 2,810 2,359 Income from continuing operations before taxes 650 737 1,077 1,676 Taxes Current income tax 113 189 286 521 Future income tax 163 (49) 148 364 Petroleum revenue tax 73 64 141 149 349 204 575 1,034 Net income from continuing operations 301 533 502 642 Net income from discontinued operations (note 2) 249 153 568 241 Net income 550 686 1,070 883 Per common share (C$) Net income from continuing operations 0.29 0.48 0.48 0.58 Diluted net income from continuing operations 0.28 0.47 0.47 0.57 Net income from discontinued operations 0.24 0.14 0.54 0.22 Diluted net income from discontinued operations 0.24 0.14 0.53 0.21 Net income 0.53 0.62 1.02 0.80 Diluted net income 0.52 0.61 1.00 0.78 Average number of common shares outstanding (millions) 1,040 1,098 1,046 1,098 Diluted number of common shares outstanding (millions) 1,066 1,127 1,072 1,129 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Comprehensive Income (unaudited) Three Months Ended Six Months Ended June 30 June 30 (millions of C$) 2007 2006 2007 2006 Net income 550 686 1,070 883 Foreign currency translation (1) 426 239 507 224 Mark to market gains and (losses) on derivatives designated as cash flow hedges Unrealized gains (losses) arising during the period (2) 14 - (14) - Realized gains recognized in net income (3) (14) - (45) - - - (59) - Other comprehensive income (loss) 426 239 448 224 Comprehensive income 976 925 1,518 1,107 1 Includes net investment hedging loss of $92 million and $104 million for the three and six months ended June 30, 2007 respectively (2006 - $51 million and $55 million respectively) 2 Three and six months ended June 30, 2007 net of tax of $4 million and ($11) million 3 Three and six months ended June 30, 2007 net of tax of $5 million and $20 million See accompanying notes. Talisman Energy Inc. Consolidated Statements of Changes in Shareholders' Equity (unaudited) Three Months Ended Six Months Ended June 30 June 30 (millions of C$) 2007 2006 2007 2006 Common shares Balance at beginning of period 2,499 2,610 2,533 2,609 Issued on exercise of stock options 4 3 7 4 Shares purchased for cancellation (69) (7) (106) (7) Balance at end of period 2,434 2,606 2,434 2,606 Contributed surplus Balance at beginning of period 66 69 67 69 Purchase of common shares (2) - (3) - Balance at end of period 64 69 64 69 Cumulative foreign currency translation Balance at beginning of period (1,280) (1,363) (1,204) (1,413) Current period foreign currency translation (614) (123) (690) (73) Balance at end of period (1,894) (1,486) (1,894) (1,486) Retained earnings Balance at beginning of period 4,850 3,513 4,584 3,316 Transitional adjustment on adoption of new accounting policies (note 1) - - 7 - Net income 550 686 1,070 883 Common Share Dividends (91) (82) (91) (82) Purchase of common shares (553) (47) (814) (47) Balance at end of period 4,756 4,070 4,756 4,070 Accumulated other comprehensive income Balance at beginning of period 1,431 1,133 1,327 1,148 Transitional adjustment on adoption of new accounting policies (note 1) - - 82 - Other comprehensive income 426 239 448 224 Balance at end of period 1,857 1,372 1,857 1,372 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Cash Flows (unaudited) Three months ended Six months ended June 30 June 30 (millions of C$) 2007 2006 2007 2006 (restated - (restated - Operating see note 2) see note 2) Net income from continuing operations 301 533 502 642 Items not involving cash (note 11) 737 379 1,450 1,333 Exploration 59 53 129 117 1,097 965 2,081 2,092 Changes in non-cash working capital (178) (144) (93) (72) Cash provided by continuing operations 919 821 1,988 2,020 Cash provided by discontinued operations 80 177 100 394 Cash provided by operating activities 999 998 2,088 2,414 Investing Corporate acquisitions - - - (66) Capital expenditures Exploration, development and corporate (919) (925) (2,238) (2,167) Acquisitions - - (4) (1) Proceeds of resource property dispositions 16 - 16 2 Changes in non-cash working capital (356) (169) (317) 11 Discontinued operations 489 137 729 168 Cash used in investing activities (770) (957) (1,814) (2,053) Financing Long-term debt repaid (459) (773) (1,035) (3,448) Long-term debt issued 820 568 1,776 3,250 Common shares purchased (624) (54) (921) (54) Common share dividends (91) (82) (91) (82) Deferred credits and other 12 (7) (6) (34) Cash used in financing activities (342) (348) (277) (368) Effect of translation on foreign currency cash and cash equivalents (2) (5) (3) 9 Net increase (decrease) in cash and cash equivalents (115) (312) (6) 2 Cash and cash equivalents, beginning of period 173 444 64 130 Cash and cash equivalents, end of period 58 132 58 132 See accompanying notes. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (tabular amounts in millions of Canadian dollars (“$”) except as noted) The Interim Consolidated Financial Statements of Talisman Energy Inc. (“Talisman” or the “Company”) have been prepared by management in accordance with Canadian generally accepted accounting principles.Certain information and disclosures normally required to be included in notes to Annual Consolidated Financial Statements have been condensed or omitted.The Interim Consolidated Financial Statements should be read in conjunction with the audited Annual Consolidated Financial Statements and the notes thereto in Talisman’s Annual Financial Report for the year ended December 31, 2006. 1.Significant Accounting Policies The Interim Consolidated Financial Statements have been prepared following the same accounting policies and methods of computation as the Annual Consolidated Financial Statements for the year ended December 31, 2006, except for the following: a) Changes in Accounting Policies Effective January 1, 2007, Talisman adopted the new CICA accounting standards related to Comprehensive Income (section 1530), Equity (section 3251), Financial Instruments Recognition and Measurement (section 3855), Financial Instruments Disclosure and Presentation (section 3861) and Hedges (section 3865). As required by the standards prior periods have not been restated except to reclassify the foreign currency translation adjustment and related net investment hedges as described under Comprehensive Income and Equity. Financial Instruments The Company classifies its financial instruments into one of the following categories: held-for-trading (assets and liabilities), assets available-for-sale, loans and receivables, assets held-to-maturity and other financial liabilities. All financial instruments are measured at fair value on initial recognition. Transaction costs are included in the initial carrying amount of financial instruments except for held-for-trading items in which case they are expensed as incurred. Measurement in subsequent periods depends on the classification of the financial instrument. Financial assets and liabilities “held-for-trading” are subsequently measured at fair value with changes in fair value recognized in net income. Financial assets “available-for-sale” are subsequently measured at fair value with changes in fair value recognized in other comprehensive income, net of tax. Financial assets “held-to-maturity”, “loans and receivables”, and financial liabilities “other financial liabilities” are, as appropriate, subsequently amortized using the effective interest rate method. Cash equivalents are classified as “held-for-trading” and are measured at carrying value which approximates fair value due to the short-term nature of these instruments. Accounts receivable and certain other assets that are financial instruments are classified as “loans and receivables”. Accounts payable and accrued liabilities, other long-term obligations and current and long-term debt are classified as “other financial liabilities”. Financial instruments that are derivative contracts are considered “held-for-trading” unless they are designated as a hedge. Hedges The Company may use derivative instruments to manage commodity price, foreign exchange and interest rate risk. The Company may choose to designate derivative instruments as hedges. Cash flow hedges – The effective portion of changes in the fair value of financial instruments designated as cash flow hedges is recognized in other comprehensive income, net of tax, with any ineffective portion being recognized immediately in net income. Gains and losses are recovered from other comprehensive income and recognized in net income in the same period as the hedged item. Fair value hedges – Both the financial instrument designated as the hedging item, and the underlying hedged asset or liability are measured at fair value. Changes in the fair value of both the hedging and hedged item are reflected in net income immediately. Net investment hedges – Foreign exchange gains and losses on debt designated as a net investment hedge are recognized in other comprehensive income, net of tax. These gains and losses are recovered from other comprehensive income and recognized in net income if the net investment is reduced below the value of such debt. Comprehensive Income and Equity Section 1530 provides for a new statement of Comprehensive Income and establishes accumulated other comprehensive income (AOCI) as a separate component of shareholders’ equity. The statement of Comprehensive Income reflects the changes in AOCI in the period. Changes in AOCI are comprised of changes in the fair value of financial instruments designated as cash flow or net investment hedges, to the extent they are effective, and foreign currency translation gains or losses arising from the translation of the Company’s self-sustaining foreign operations. The Company’s operations in Canada, the UK and Norway are self-sustaining and their economic exposure is more closely tied to their respective domestic currencies. Accordingly, these operations are measured in Canadian dollars (C$), UK pounds sterling (UK£) and Norwegian kroner (NOK), respectively and translated to the Company’s functional currency US dollars (US$) using the current rate method. The translation of self-sustaining foreign operations into the Company’s functional currency is recorded in other comprehensive income. The effect of translating the financial statements from the Company’s functional currency US$ into its presentation currency C$ continues to be included in a separate component of shareholder’s equity described as cumulative foreign currency translation. Initial Adoption of Standards These accounting standards require prospective adoption with the exception of the translation of self-sustaining foreign operations and the related impact of net investment hedges. Accordingly the prior period cumulative foreign currency translation and AOCI balances have been restated as follows: As at December 31, As at June 30, Three months ended, Six months ended, Increase (decrease) 2006 2005 2006 June 30, 2006 June 30, 2006 Cumulative foreign currency translation (1,327) (1,148) (1,372) (239) (224) Accumulated other comprehensive income 1,327 1,148 1,372 239 224 Section 3855 requires that embedded derivatives be recognized by separating them from their host contracts and measuring them at fair value. Talisman has elected the beginning of its fiscal year-end December 31, 2003 as the effective date to recognize embedded derivatives. No adjustments were required for embedded derivatives on the adoption of this standard. On adoption, Talisman did not have any held-for-trading or available-for-sale financial instruments. On January 1, 2007 all of Talisman’s derivative contracts were designated as hedges. The adjustment required to the January 1, 2007 balance sheet to implement the change in accounting standards is as follows: NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (tabular amounts in millions of Canadian dollars (“$”) except as noted) Impact increase/(decrease) January 1, 2007 To recognize mark-to-market gains and losses on cash flow hedges Accounts receivable 122 Accounts payable and accrued liabilities 11 Other long-term obligations (12) Future income tax liabilities 34 Retained earnings 7 Accumulated other comprehensive income 82 To include unamortized transaction costs with long-term debt Long-term debt (41) Other assets (41) To revalue hedged debt as part of fair value hedges Long-term debt (14) Other long-term obligations 14 Also effective January 1, 2007, Talisman adopted the new CICA accounting standards related to Accounting Changes (1506). This standard requires that changes in accounting policy may be made only if they result in more reliable and relevant information. Accounting policy changes and correction of prior period errors must be applied retrospectively, with a provision to apply accounting policy changes prospectively if it is impractical to determine prior period amounts. Changes in accounting estimates are applied prospectively. The Canadian Accounting Standards Board (AcSB) issued two new Sections in relation to financial instruments: Section 3862, Financial Instruments – Disclosures, and Section 3863, Financial Instruments – Presentation. Both sections will become effective for Talisman’s 2007 year-end disclosure and will require increased disclosure regarding financial instruments. The AcSB issued Section 1535, Capital Disclosures. This standard requires disclosure regarding what the Company defines as capital and its objectives, policy and processes for managing capital. This standard will be effective for Talisman’s 2007 year-end disclosure. b) Reclassification During the first quarter, the Company reclassified inventory that is expected to be capitalized when consumed, from inventory to other long-term assets, with prior period balances reclassified accordingly. The impact on the December 31, 2006 Consolidated Balance Sheet is an increase of $182 million to other assets and a decrease of $182 million to inventories. 2.Discontinued Operations The assets and liabilities related to discontinued operations have been reclassified as assets or liabilities of discontinued operations on the Consolidated Balance Sheets. Operating results related to these assets and liabilities have been included in net income from discontinued operations on the Consolidated Statements of Income. Comparative periods for both North America and UK segments have been restated. United Kingdom During the second quarter of 2006, Talisman entered into agreements to dispose of certain non-core oil and gas producing assets in the UK for proceeds of $392 million.These sales closed in the fourth quarter of 2006 for a gain of $209 million net of tax ($nil). Also, during the fourth quarter of 2006, Talisman entered into an agreement to dispose of additional non-core oil and gas properties for consideration of US$550 million with an effective date of January 1, 2007.Completion is expected in the fourth quarter of 2007.The proceeds of sale will be adjusted for net cash flow from the properties from January 1, 2007 until closing. North America During 2006, Talisman entered into agreements to dispose of certain non-core oil and gas producing assets in Western Canada for proceeds of $361 million.These sales closed in the second and third quarters of 2006 for combined gains of $147 million, net of tax of $61 million. Also during 2006, Talisman announced its intention to sell its 1.25% indirect interest in Syncrude Canada. The sale closed in the first quarter of 2007 for proceeds of $472 million, consisting of cash of $229 million, net of adjustments and 8.2 million units of Canadian Oil Sands Trust, for a gain of $277 million, net of tax of $33 million. During the fourth quarter of 2006, Talisman announced plans to sell oil and gas producing assets in Western Canada. These sales closed in the second quarter of 2007 for proceeds of $516 million resulting in a gain of $203 million, net of tax of $82 million. During the second quarter of 2007, Talisman entered into agreements to sell additional oil and gas producing assets in Western Canada, which are expected to close in the third quarter. For the three months ended June 30, North America United Kingdom Total 2007 2006 2007 2006 2007 2006 Revenue Gross sales 1 71 128 60 151 131 279 Royalties 17 28 8 12 25 40 Revenues, net of royalties 54 100 52 139 106 239 Expenses Operating, marketing and general 7 26 16 19 23 45 Interest - 2 - 3 - 5 Depreciation, depletion and amortization 4 28 3 27 7 55 Income from discontinued operations before income taxes 43 44 33 90 76 134 Taxes 12 13 18 46 30 59 Gain on disposition, net of tax of $82 million 203 78 - - 203 78 Net income from discontinued operations 234 109 15 44 249 153 1. Gross sales includes $12 million and $21 million in 2007 and 2006, respectively, of other revenue related to tariff and pipeline income. For the six months ended June 30, North America United Kingdom Total 2007 2006 2007 2006 2007 2006 Revenue Gross sales 1 143 284 143 326 286 610 Royalties 34 63 17 26 51 89 Revenues, net of royalties 109 221 126 300 235 521 Expenses Operating, marketing and general 19 50 37 43 56 93 Interest - 6 - 7 - 13 Depreciation, depletion and amortization 24 59 4 66 28 125 Income from discontinued operations before income taxes 66 106 85 184 151 290 Taxes 19 31 44 96 63 127 Gain on disposition, net of tax of $115 million 480 78 - - 480 78 Net income from discontinued operations 527 153 41 88 568 241 1. Gross sales includes $26 million and $38 million in 2007 and 2006, respectively, of other revenue related to tariff and pipeline income. As at June 30, 2007 As at December 31, 2006 North United North United America Kingdom Total America Kingdom Total Assets Current assets 10 29 39 29 30 59 Property, plant and equipment, net 62 208 270 450 213 663 Goodwill 8 27 35 35 29 64 Total assets 80 264 344 514 272 786 Liabilities Current liabilities 3 21 24 8 53 61 Asset retirement obligation 7 75 82 18 78 96 Future income taxes - 97 97 - 100 100 Total liabilities 10 193 203 26 231 257 Net assets of discontinued operations 70 71 141 488 41 529 3.Goodwill Continuity of goodwill Six months ended 12 months ended June 30, 2007 December 31, 2006 (restated, see note 2) Balance, beginning of period1 1,522 1,413 Foreign currency translation effect 2 (66) 109 Balance, end of period1 1,456 1,522 1.At June 30, 2007, $35 million (December 31, 2006 - $64 million; January 1, 2006 - $91 million) has been reclassified to assets of discontinued operations. 2. Effect of discontinued operations on foreign currency translation is $2 million ($9 million for year ended December 31, 2006). Goodwill has no tax basis. 4.Asset Retirement Obligations (ARO) Six months ended 12 months ended Continuity of ARO June 30, 2007 December 31, 2006 (restated, see note 2) Balance, beginning of period 1, 2 1,879 1,234 Liabilities incurred during period - 324 Liabilities settled during period (17) (51) Accretion expense 52 74 Revisions in estimated future cash flows - 171 Foreign currency translation (106) 127 Balance, end of period 1, 2 1,808 1,879 1. Included in December 31, 2006 and June 30, 2007 liabilities are $31 million of short-term reclamation costs recorded in accounts payable on the balance sheet for a net long-term ARO liability of $1,848 million and $1,777 million respectively. 2. At June 30, 2007, $82 million (December 31, 2006 - $96 million; January 1, 2006 - $114 million) has been reclassified to assets of discontinued operations. 5.Share Capital Talisman’s authorized share capital consists of an unlimited number of common shares without nominal or par value and first and second preferred shares.No preferred shares have been issued. Six months ended 12 months ended Continuity of common shares June 30, 2007 December 31, 2006 Shares Amount Shares Amount Balance, beginning of period 1,063,928,405 2,533 1,098,783,945 2,609 Issued on exercise of options 319,950 7 438,860 8 Purchased during the period (44,494,100) (106) (35,294,400) (84) Balance, end of period 1,019,754,255 2,434 1,063,928,405 2,533 In March 2007, the Company renewed its normal course issuer bid (NCIB) with the Toronto Stock Exchange (TSX). Pursuant to the NCIB, the Company may repurchase up to 104,732,244 of its common shares (representing 10% of the public float outstanding at the time the normal course issuer bid was renewed) during the 12-month period commencing March 28, 2007 and ending March 27, 2008. During the firstsix months of 2007, the Company repurchased 44,494,100 common shares for a total cost of $923 million (2006 – 3,000,000 shares).Of the total purchased year-to-date, 28,980,700 common shares were purchased under the March 2007 NCIB and the remaining 15,513,400 common shares were purchased under the Company’s previous NCIB. Subsequent to June 30, 2007, 161,550 stock options were exercised for shares, resulting in 1,019,915,805 shares outstanding at July 31, 2007. 6.Stock Option Plans All options issued by the Company permit the holder to purchase one common share of the Company at the stated exercise price or to receive a cash payment equal to the appreciated value of the stock option. Cash Unit plans are similar except that the holder does not have the right to purchase the underlying share of the Company. Six months ended 12 months ended Continuity of stock options June 30, 2007 December 31, 2006 Number of Weighted-average Number of Weighted-average Options exercise price ($) options exercise price ($) Outstanding, beginning of period 63,921,148 10.79 64,485,717 8.71 Granted during the period 11,930,015 20.34 10,496,690 19.67 Exercised for common shares (319,950) 6.34 (438,860) 6.55 Exercised for cash payment (8,905,601) 7.65 (9,439,024) 6.12 Forfeited (327,245) 16.86 (1,183,375) 15.04 Outstanding, end of period 66,298,367 12.93 63,921,148 10.79 Exercisable, end of period 29,102,786 7.10 27,606,033 6.45 Six months ended 12 months ended Continuity of cash units June 30, 2007 December 31, 2006 Number of Weighted-average Number of Weighted-average units exercise price ($) units exercise price ($) Outstanding, beginning of period 8,352,328 12.68 7,351,065 9.90 Granted during the period 2,677,070 20.26 2,107,215 19.67 Exercised (705,920) 7.33 (1,006,652) 6.61 Forfeited (36,025) 17.17 (99,300) 16.44 Outstanding, end of period 10,287,453 15.00 8,352,328 12.68 Exercisable, end of period 2,752,973 7.44 2,411,293 6.93 Stock-based Compensation For the three months ended June 30, 2007, the Company paid cash of $83 million (2006 - $40 million) to employees in settlement of fully accrued liabilities and recorded stock-based compensation expense of $43 million (2006 - $46 million recovery) relating to its stock option and cash unit plans. For the six months ended June 30, 2007, the Company paid cash of $131 million (2006 - $108 million) to employees in settlement of fully accrued liabilities and recorded stock-based compensation expense of $85 million (2006 - $nil) relating to its stock option and cash unit plans. Three months ended June 30 Sixmonths ended June 30 2007 2006 2007 2006 Average exercise price $21.91 $21.80 $21.29 $21.97 Average grant price $7.85 $6.36 $7.63 $6.19 Average gain per exercise $14.06 $15.44 $13.66 $15.78 Number of options and cash units exercised 5,915,982 2,106,788 9,611,521 6,828,278 Cash expense ($millions) 83 40 131 108 Of the combined mark-to-market liability for stock option and cash unit plans of $542 million as at June 30, 2007 (December 31, 2006 - $596 million), $539 million (December 31, 2006 - $554 million) is included in accounts payable and accrued liabilities. 7.Other Long-Term Obligations June 30, 2007 December 31, 2006 Pensions and other post retirement benefits 54 51 Mark-to-market liability for stock-based compensation 3 42 Commodity price derivative contracts (note 9) 13 (3) Interest rate derivative contracts (notes 8 and 9) 19 - Discounted obligations on capital leases1 35 37 Other 9 30 133 157 1. Of the total discounted liability of $38 million (December 31, 2006 - $43 million), $3 million (December 31, 2006 - $6 million) is included in accounts payable and accrued liabilities. 8.Long-Term Debt June 30, 2007 December 31, 2006 Bank Credit Facilities 1,793 494 Debentures and Notes (unsecured) US$ denominated (US$2,334 million, 2006 -US$2,519 million) 2,486 2,937 Canadian $ denominated 174 559 £ denominated (£250 million) 533 570 4,986 4,560 Unamortized transaction costs (38) - 4,948 4,560 Upon adoption of CICA 3855 on January 1, 2007 (see note 1), unamortized transaction costs related to long-term debt that were previously included in other assets are now included in the carrying value of long-term debt. In addition, a portion of the value of the Company’s debt is hedged and as such is re-measured at fair value each reporting period (see notes 1 and 9). The adjustment to fair value at June 30, 2007 increased the carrying value of debt by $4 million. Prior periods are not retroactively restated for the adoption of the new standards. During the second quarter, the Company negotiated increases in the amounts available under its revolving credit facilities with several of its banks to an aggregate of $2,731 million (December 31, 2006 - $2,018 million).The Company also repaid the US$175 million 7.125% notes on maturity, as well as $10 million of its US$ denominated notes. 9.Financial Instruments Carrying Value and Estimated Fair Value of Financial Instruments Asset (liability) at June 30, 2007 December 31, 2006 Carrying Value Fair Value Unrecognized Gain/(Loss) Carrying Value Fair Value Unrecognized Gain/(Loss) Long-term debt (4,948) (4,911) 37 (4,560) (4,436) 124 Discounted obligations under capital leases (35) (35) - (37) (37) - Securities held-for-trading 270 270 - Cross currency and interest rate swaps 4 4 - - (14) (14) Natural gas derivatives 31 31 - - 55 55 Crude oil derivatives (40) (40) - (39) 10 49 Borrowings under bank credit facilities are for short terms and are market rate based; thus, carrying value approximates fair value. The fair value of debentures and notes is based on market quotations, which reflect the discounted present value of the principal and interest payments using the effective yield at June 30 for instruments having the same term and risk characteristics. Discounted obligations under capital leases are valued at amortized cost using the effective interest rate method.Securities held-for-trading are valued based on market quotations as at June 30, 2007; thus carrying value approximates fair value. Fair values for interest rate derivative instruments are determined based on the estimated cash payment or receipt necessary to settle the contract at June 30. Cash payments or receipts are based on discounted cash flow analysis using current market rates and prices. Fair values for commodity and foreign exchange derivatives are based on option pricing models using forward pricing curves and implied volatility as at June 30, as appropriate. The fair values of other financial instruments, including cash and cash equivalents, accounts receivable and accounts payable approximate their carrying values. Commodity Price Derivative Contracts A portion of the Company’s outstanding commodity price derivative contracts at June 30, 2007 have been designated as hedges of the Company’s anticipated future commodity sales. For new commodity price derivative contracts entered into since January 1, 2007 the company has elected not to designate these as cash flow hedges and consequently these derivatives have been classified as held-for-trading. At June 30, 2007, $70 million was included in accounts receivable, $43 million in accounts payable and $13 million in other long-term obligations related to the fair value of commodity price derivative contracts. For the six months ended June 30, 2007, the ineffective portion of derivatives designated as cash flow hedges that was recognized in net income was a loss of $1 million. The Company also recorded unrealized gains of $1 million on its held-for-trading commodity price derivative contracts. During the first quarter of 2007, the Company settled a portion of its 2007 WTI costless collar covering a notional volume of 10,000 bbls/d for a gain of $40 million. The gain on settlement, net of tax, is included in accumulated other comprehensive income and is being realized as a hedging gain in net income over the period ending December 31, 2007, the term of the original hedge. The Company had the following commodity price derivative contracts outstanding at June 30, 2007: Commodity Contracts designated as Hedges Fixed price swaps Hedge type Term bbls/d US$/bbl Fair value Dated Brent oil index Cash flow 2007 Jul-Dec 5,707 40.31 (36) Dated Brent oil index Cash flow 2008 Jan-Jun 2,473 59.63 (7) Dated Brent oil index Cash flow 2008 Jul-Dec 815 60.00 (2) Floor/Ceiling Two-way collars Hedge type Term bbls/d US$/bbl Fair value WTI Cash flow 2007 Jul-Dec 10,000 70.00/90.54 6 Floor/Ceiling Two-way collars Hedge type Term mcf/d C$/mcf Fair value AECO index Cash flow 2007 Jul-Dec 59,633 8.18/12.20 14 AECO index Cash flow 2007 Jul-Oct 68,807 8.91/9.97 14 Fixed price swaps Hedge type Term mcf/d C$/mcf Fair value AECO index Cash flow 2007 Jul-Oct 32,110 7.64 3 Commodity Contracts not designated as Hedges Financial instrument Floor/Ceiling Two-way collars Classification Term mcf/d C$/mcf Fair value AECO index Held-for-trading 2007 Jul-Oct 27,523 7.63/8.68 3 Fixed price swaps Hedge type Term mcf/d C$/mcf Fair value AECO index Held-for-trading 2007 Jul-Oct 36,697 8.32 7 ICE index Held-for-trading 2008 Jul - Sep 25,156 7.10 - ICE index Held-for-trading 2008 Oct- Mar 09 24,188 9.86 (2) ICE index Held-for-trading 2009 Apr - Sep 24,188 7.50 (1) ICE index Held-for-trading 2009 Oct -Mar 10 21,286 9.52 (3) ICE index Held-for-trading 2010 Apr - Sep 21,286 7.82 (1) ICE index Held-for-trading 2010 Oct - Mar 11 18,383 9.20 (4) ICE index Held-for-trading 2011 Apr - Jun 17,416 8.39 - Physical commodity contracts The Company enters into fixed price sales contracts for the physical delivery of commodities.These contracts are in the regular course of business and are not intended to be settled for net cash payment.As such, these contracts are not recognized on the financial statements and future revenues are recognized as earned over the term of the contract. Interest Rate and Foreign Exchange Derivative Contracts The Company has fixed to floating interest rate swap contracts with a total notional amount of US$300 million that expire on May 15, 2015. These contracts have been designated as a hedge of the fair value of a portion (US$300 million) of the total US$375 million notes due May 2015. The Company also has cross currency interest rate swap contracts, that effectively swap the 4.44% C$350 million medium term notes into US$304 million at an interest rate of 5.05%. The ineffectiveness recorded in net income was $nil in the quarter. Foreign Exchange Risk and Net Investment Hedges The Company’s operations in Canada, the UK and Norway are largely self-sustaining and their economic exposure is more closely tied to their respective domestic currencies. Accordingly, these operations are measured in C$, UK£ and NOK, respectively. Currently, the Company’s foreign exchange translation exposure principally relates to US$ denominated UK, Norwegian and Canadian oil sales.The Eurobond debt denominated in UK£ and the Company’s C$ debt are designated as hedges of the Company’s net investments in the UK and Canadian self-sustaining operations, respectively. As such, the unrealized foreign exchange gains and losses resulting from the translation of this debt are recorded in other comprehensive income net of tax. Other Held-for-Trading Financial Instruments On January 2, 2007, the Company acquired 8.2 million units of Canadian Oil Sands Trust on the disposition of its indirect interest in Syncrude. These trust units have been classified as held-for-trading securities and as such are re-measured at fair value each reporting period. The movement in fair value of these units to June 30, 2007 resulted in a gainof $26 million and is included in the gain on held-for-trading financial instruments in the period.Subsequent to June 30, 2007 these units in the Canadian Oil Sands Trusts were sold for approximately $262 million, crystallizing a gain of $19 million, net of tax. 10. Employee Benefits The Company’s net pension benefit plan expense is as follows: Three months ended June 30 Six months ended June 30 2007 2006 2007 2006 Current service cost 3 3 6 5 Interest cost 2 2 5 5 Expected return on assets (6) (3) (12) (6) Actuarial loss 8 - 16 1 Defined contribution expense 3 3 6 5 10 5 21 10 For the six months ended June 30, 2006 and 2007, there were no contributions to the defined benefit pension plans. 11.Selected Cash Flow Information Three months ended June 30 Six months ended June 30 2007 2006 2007 2006 Items not involving cash Depreciation, depletion and amortization 565 472 1,159 968 Dry hole 113 19 213 83 Net gain on asset disposals - 6 - 4 Stock-based (recovery) compensation (note 6) (39) (86) (46) (108) Future taxes and deferred petroleum revenue tax 160 (49) 141 367 Unrealized gains on risk management (63) - (26) - Other 1 17 9 19 737 379 1,450 1,333 Interest paid 38 44 82 74 Income taxes paid 264 307 429 549 12. Accumulated Other Comprehensive Income The balance in accumulated other comprehensive income consists of the following: June 30, 2007 December 31, 2006 Unrealized foreign currency translation gains on self-sustaining foreign operations, net of hedges 1,834 1,327 Net unrealized gains on derivatives designated as cash flow hedges 1 23 - 1,857 1,327 1. Net of tax of $1 million Of the total balance of net unrealized gains and losses on derivatives, the Company expects to reclassify all but $1 million of net losses to net income within the next 12 months. 13.Contingencies and Commitments From time to time, Talisman is the subject of litigation arising out of the Company’s operations. Damages claimed under such litigation, including the litigation discussed below may be material or may be indeterminate and the outcome of such litigation may materially impact the Company’s financial condition or results of operations. While Talisman assesses the merits of each lawsuit and defends itself accordingly, the Company may be required to incur significant expenses or devote significant resources to defending itself against such litigation. These claims are not currently expected to have a material impact on the Company’s financial position. On September 12, 2006, the United States District Court for the Southern District of New York (the Court) granted Talisman's Motion for Summary Judgment, dismissing the lawsuit brought against Talisman by the Presbyterian Church of Sudan and others under the Alien Tort Claims Act. The lawsuit alleged that the Company conspired with, or aided and abetted, the Government of Sudan to commit violations of international law in connection with the Company's now disposed of interest in oil operations in Sudan. The plaintiffs have twice attempted to certify the lawsuit as a class action. In March 2005 and in September 2005, the Court rejected the plaintiffs' effort to certify two different classes (or groups) of plaintiffs. On July 19, 2006, the Second Circuit Court of Appeals denied the plaintiffs' request to appeal the Court's refusal to certify the lawsuit as a class action. The plaintiffs have appealed to the Second Circuit Court of Appeals, the Court's decision granting Talisman's Motion for Summary Judgment, its denial of class certification, and its refusal to consider the plaintiffs' proposed third amended complaint. Talisman believes the lawsuit is entirely without merit and will continue to vigorously defend itself. Talisman does not expect the lawsuit to have a material adverse effect on it. 14. Segmented Information North America (1) United Kingdom (2) Scandinavia (3) Three months Six months Three months Six months Three months Six months ended ended ended ended ended ended June 30 June 30 June 30 June 30 June 30 June 30 (millions of C$) 2007 2006 2007 2006 2007 2006 2007 2006 2007 2006 2007 2006 Revenue Gross sales 759 710 1,549 1,520 666 613 1,312 1,384 198 209 415 485 Hedging (gain) loss (19) (23) (53) (35) (2) 8 (14) 10 - Royalties 136 131 285 293 (1) 2 (1) 4 1 1 2 2 Net sales 642 602 1,317 1,262 669 603 1,327 1,370 197 208 413 483 Other 26 17 53 36 8 7 14 13 5 3 6 6 Total revenue 668 619 1,370 1,298 677 610 1,341 1,383 202 211 419 489 Segmented expenses Operating 123 120 250 226 213 180 472 358 64 72 140 141 Transportation 14 16 32 38 16 12 32 27 9 4 18 12 DD&A 262 232 525 452 149 113 305 236 76 60 172 132 Dry hole 57 11 97 29 5 - 46 6 49 - 49 7 Exploration 34 42 66 67 4 6 10 10 7 5 13 9 Other (18) 2 (46) (2) - 10 8 20 - 1 - 1 Total segmented expenses 472 423 924 810 387 321 873 657 205 142 392 302 Segmented income before taxes 196 196 446 488 290 289 468 726 (3) 69 27 187 Non-segmented expenses General and administrative Interest Stock-based compensation Currency translation Loss on held-for-trading financial instruments Total non-segmented expenses Income from continuing operations before taxes Capital expenditures Exploration 124 331 393 637 43 57 86 68 28 34 76 65 Development 108 234 397 520 309 249 635 489 89 32 166 54 Midstream 26 58 87 102 - Exploration and development 258 623 877 1,259 352 306 721 557 117 66 242 119 Property acquisitions Midstream acquisitions Proceeds on dispositions Other non-segmented Net capital expenditures (6) Property, plant and equipment 7,801 7,656 6,104 6,131 1,500 1,558 Goodwill 249 248 420 450 671 697 Other 970 673 492 479 125 139 Discontinued operations 80 514 264 272 - - Segmented assets 9,100 9,091 7,280 7,332 2,296 2,394 Non-segmented assets Total assets (7) (1) North America (3) Scandinavia Canada 604 619 1,244 1,233 Norway 188 211 384 465 US 64 - 126 65 Denmark 14 - 35 24 Total revenue 668 619 1,370 1,298 Total revenue 202 211 419 489 Canada 7,380 7,210 Norway 1,312 1,321 US 421 446 Denmark 188 237 Property, plant and equipment (7) 7,801 7,656 Property, plant and equipment (7) 1,500 1,558 (2) United Kingdom United Kingdom 660 610 1,303 1,363 Netherlands 17 - 38 20 Total revenue 677 610 1,341 1,383 United Kingdom 6,053 6,081 Netherlands 51 50 Property, plant and equipment (7) 6,104 6,131 (6) Excluding corporate acquisitions. (7) Current year represents balances as at June 30, prior year represents balances as at December 31. (8) Prior year figures have been restated to conform to the method of presentation adopted in 2006. See note 1 to the Interim Consolidated Financial Statements. Southeast Asia (4) Other (5) Total Three months Six months Three months Six months Three months Six months ended ended ended ended ended ended June 30 June 30 June 30 June 30 June 30 June 30 2007 2006 2007 2006 2007 2006 2007 2006 2007 2006 2007 2006 508 588 974 1,118 159 110 226 284 2,290 2,230 4,476 4,791 - (21) (15) (67) (25) 196 260 370 455 53 32 74 82 385 426 730 836 312 328 604 663 106 78 152 202 1,926 1,819 3,813 3,980 1 - 1 - 1 - - - 41 27 74 55 313 328 605 663 107 78 152 202 1,967 1,846 3,887 4,035 42 41 78 74 9 7 13 15 451 420 953 814 12 11 23 22 2 2 4 4 53 45 109 103 61 54 130 112 17 13 27 36 565 472 1,159 968 - - 10 - 2 8 11 41 113 19 213 83 6 3 9 8 8 (3) 31 23 59 53 129 117 1 (1) (1) 2 - - 11 10 (17) 12 (28) 31 122 108 249 218 38 27 97 129 1,224 1,021 2,535 2,116 191 220 356 445 69 51 55 73 743 825 1,352 1,919 53 55 113 115 50 43 97 87 43 (46) 85 - 10 36 6 41 (63) - (26) - 93 88 275 243 650 737 1,077 1,676 38 5 96 21 29 (20) 71 54 262 407 722 845 99 55 152 99 18 16 38 42 623 586 1,388 1,204 - 26 58 87 102 137 60 248 120 47 (4) 109 96 911 1,051 2,197 2,151 - - 4 1 (16) - (16) (2) 3 11 14 19 898 1,062 2,199 2,169 1,525 1,561 478 484 17,408 17,390 112 123 4 4 1,456 1,522 353 351 98 71 2,038 `1,713 - 344 786 1,990 2,035 580 559 21,246 21,411 46 50 21,292 21,461 (4) Southeast Asia Indonesia 144 328 261 458 Malaysia 127 - 237 166 Vietnam 3 - 10 9 Australia 39 - 97 30 Total revenue 313 328 605 663 Indonesia 389 417 Malaysia 870 879 Vietnam 94 54 Australia 172 211 Property, plant and equipment (7) 1,525 1,561 (5) Other Trinidad & Tobago 40 78 60 134 Algeria 60 - 84 63 Tunisia 7 - 8 5 Total revenue 107 78 152 202 Trinidad & Tobago 253 246 Algeria 187 199 Tunisia 14 15 Other 24 24 Property, plant and equipment (7) 478 484 Talisman Energy Inc. Consolidated Financial Ratios June 30, 2007 (unaudited) The following financial ratio is provided in connection with the Company's shelf prospectus, filed with Canadian and US securities regulatory authorities, and is based on the Company's Consolidated Financial Statements that are prepared in accordance with accounting principles generally accepted in Canada. The interest coverage ratio is for the 12 month period ended June 30, 2007. Interest coverage (times) Income (1) 12.63 Income from continuing operations (2) 7.87 1Net income plus income taxes and interest expense; divided by the sum of interest expense and capitalized interest. 2Net income from continuing operations plus income taxes and interest expense from continuing operations; divided by the sum of interest expense and capitalized interest from continuing operations.
